Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López,
a la cual se une el Juez Asociado Señor Hernández Denton.
Aun cuando estamos conscientes de que la posición que sostenemos no cambia el resultado al que se llega en el presente caso, nos vemos en la obligación de suscribir una ponencia concurrente. Ello, llana y sencillamente, debido al hecho de que somos del criterio que el razonamiento que aduce el Tribunal en apoyo de dicho resultado es uno que no es correcto desde un punto de vista estrictamente jurídico.
Un breve análisis de la opinión mayoritaria emitida re-vela que el razonamiento que le sirve de base a la referida norma es uno sorprendentemente parco y sencillo, a saber: razona el Tribunal que, estableciendo el Código Civil de Puerto Rico, en su Art. 147,(1) que los alimentos “se abona-rán ... desde la fecha en que se interponga la demanda” en reclamación de los mismos, y, considerando la denuncia, que se radica imputando una violación al Art. 158 del Có-digo Penal de Puerto Rico,(2) como una “demanda”, en-tiende el Tribunal que resulta forzosa la conclusión de que, en esta clase de situaciones, los alimentos deben abonarse desde la fecha en que se radicó la denuncia ante el foro judicial; todo ello, según la mayoría, conforme lo dispuesto por el Art. 18 del mencionado Código Civil, 31 L.P.R.A. see. 18.(3)
*130Dicho razonamiento, repetimos, es uno erróneo en derecho. Veamos por qué.
HH
El citado Art. 147 del referido Código Civil establece, en lo pertinente, que:
La obligación de dar alimentos será exigible desde que los necesitare para subsistir la persona que tuviere derecho a per-cibirlos; pero no se abonarán sino desde la fecha en que se in-terponga la demanda. (Énfasis suplido.)
Dicho artículo de ley está inmerso en el Libro I, Título VII, del Código Civil, relativo el mismo a “quién debe ali-mentar y hasta qué extremo” y/o al de “alimentos entre parientes”. El mismo claramente establece, en términos ge-nerales, la fecha, o momento, desde la cual el foro judicial puede concederle alimentos a la persona, o parientes, que tienen o “tuviere [eZ] derecho [jurídico] a percibirlos”, esto es, desde un punto de vista legal. Aun cuando el citado Art. 147 no lo dice expresamente, el mismo nos refiere —por necesidad— a las disposiciones del Art. 143 del Código Civil, 31 L.P.R.A. see. 562; esto es, al artículo del mencionado Código que establece “quiénes están obligados a suminis-trarse alimentos”.(4)
*131En otras palabras, la correcta aplicación de las disposi-ciones del Art. 147, supra, presupone, o parte de la premisa, de que el reclamante de los alimentos ya goza de la condi-ción, o el derecho jurídico, que le faculta para reclamar los mismos. Dicho de otra forma, el Art. 147, supra, establece que los alimentos se le abonarán, desde la fecha en que interpongan la demanda, a aquellos —hijos, cónyuges, padres, etc.— que gozan de la condición jurídica preexistente como tales hijos, cónyuges, padres, etc.
Forzosa resulta ser la conclusión, en consecuencia, a los efectos de que el razonamiento que utiliza el Tribunal en apoyo del resultado a que llega en el presente caso es uno que es erróneo desde un punto de vista estrictamente jurídico. Ello así por cuanto, a la fecha de la radicación de una denuncia por violación al Art. 158 del Código Penal, supra, en la cual se reclama reconocimiento como hijo, dicho reclamante no goza en esos momentos de la condición jurídica de hijo del demandado.
HH I — i l-H
Ahora bien, lo antes expuesto no significa que una de-terminación judicial final y firme —a los efectos de que un demandante o reclamante es hijo de un demandado o de determinada persona— no pueda tener, por lógica necesi-dad, efectos retroactivos en ciertas y determinadas situaciones.
El ejemplo que ilustra, con mayor claridad, lo antes ex-presado lo es la situación, o acción, mediante la cual un demandante reclama ser hijo de determinada persona y la determinación judicial, favorable a esos efectos, recae con posterioridad a la ocurrencia de la muerte del demandado, padre del demandante reclamante.
En esta situación, dicha determinación judicial se “re-trotrae”, por imperativo jurídico, a la fecha de la muerte del padre, teniendo ello la consecuencia de concederle al *132hijo demandante participación en la herencia de su progenitor. Determinar lo contrario, en esa situación fác-tica, constituiría un absurdo jurídico.
Y es que ello no puede ser de otra manera. Así lo recono-cen los comentaristas. Meramente, a manera de ejemplo, citamos:
Aclarado en qué consiste la determinación de la filiación, puntualizada su verdadera dimensión y señalado que su finali-dad es identificar oficialmente al progenitor o progenitores, in-teresa ahora destacar esa finalidad para que pueda compren-derse sin mayor esfuerzo una distinción que no siempre se percibe con la claridad que fuera de desear y que hay que dejar desde este momento perfectamente deslindada: Una cosa es la prueba de la filiación a efectos de determinarla y otra la prueba de una filiación ya determinada. Puesto que para hacer valer cualquier derecho fundado en la filiación es necesario que pre-viamente se haya determinado mediante la identificación oficial de los progenitores, es menester, asimismo, demostrar que esa identificación ha tenido lugar o, lo que es lo mismo, que la filia-ción ha sido determinada. Esta doble exigencia se plantea tanto si se trata de acreditar en el tráfico que una persona es hijo de otra, como si alguien (empezando por el propio hijo) ejercita judicialmente una pretensión procesal o se opone a la ejerci-tada, alegándose tanto en un caso como en otro un derecho que descansa precisamente en el hecho de que el actor o el deman-dado, es hijp de un progenitor concreto y determinado. Esta doble exigencia lógica concurre no sólo si se trata de ejercitar un derecho inherente al status familiae o al status filiae, sino tam-bién si el derecho afirmado o discutido no está integrado en la relación jurídica de filiación. Lo primero acontece si el hijo, por ejemplo, plantea una reclamación alimenticia contra su padre, o si solicita ser declarado heredero intestado del mismo o, en fin, si impugna por inoficiosa una donación que, a su juicio, perju-dica la legítima que le corresponde. Imaginemos, en cambio, para captar el segundo tipo de supuestos, que el hijo (o el que se dice hijo) pretende cobrar una pensión de la seguridad social, o defiende la validez de la cesión de una vivienda arrendada y que se ha realizado conforme al artículo 24, 1, de la Ley de Arrendamientos Urbanos, o la subrogación en los derechos y obligaciones dimanantes de un contrato de inquilinato, o, por último, si ejercita un derecho hereditario conferido en testa-mento a favor del hijo o hijos que tenga determina persona, sin que en el testamento los designe nominatim, a pesar de lo cual la disposición es válida a tenor del artículo 772, 2, del C.c. En *133todas esas hipótesis, y en muchas más que pueden presentarse, es necesario justificar la filiación, y más concretamente, que la filiación ha sido determinada.(5) (Escolio omitido y énfasis su-plido y en el original.)
Igual “sucede” con la situación hoy ante nuestra consideración. No albergamos duda alguna de que el foro judicial, una vez emitido un dictamen judicial favorable al hijo demandante sobre su “status” de hijo del demandado, tiene facultad en ley para disponer que este hijo deman-dante tiene derecho, previa demostración de necesidad, a recibir alimentos en forma retroactiva desde la fecha en que presenta la demanda o denuncia; sobre todo, cuando consideramos la reiterada, y trillada, doctrina de este Tribunal a los efectos de que los casos de alimentos de meno-res están revestidos del más alto interés público. Valencia, Ex parte, 116 D.P.R. 909 (1986).
En resumen, aun cuando concurrimos con el resultado a que llega el Tribunal en el presente caso —a los efectos de que el tribunal de instancia tenía autoridad legal para im-ponerle al demandado la obligación de pasar alimentos al hijo “demandante” desde la fecha de la radicación de la denuncia por violación al Art. 158 del Código Penal, supra— rechazamos que ello así resulte procedente a base de la aplicación de las disposiciones del Art. 147 del Código Civil, supra, a los hechos del presente caso; ello por razón, repetimos, que la aplicación del citado Art. 147 presupone, o parte de la premisa, de que el hijo demandante ya goza de la condición jurídica de hijo del padre demandado.
Por último, y en cuanto al argumento que se expone en la opinión mayoritaria —a los efectos de que este Tribunal anteriormente ha emitido decisiones en que ha (mal) “uti-lizado” el citado Art. 147 en esta clase de situaciones— meramente deseamos señalar que el hecho de que el Tri*134bunal se haya equivocado en el pasado no hace correcta en derecho la decisión que hoy emite.

(1) 31 L.P.R.A. see. 566.


(2) 33 L.P.R.A. see. 4241.


(3) Es de notar que, aun cuando el Tribunal así no lo hace constar expresamente en la opinión que emite, este razonamiento resulta ser igualmente aplicable a la situación en que se reclama el reconocimiento como hijo por medio de una demanda *130civil ordinaria de filiación en la cual se solicita alimentos; siendo, por consiguiente, obligatorio el mismo resultado en dicha situación.


(4) Establece el mencionado Art. 143, del Código Civil, 31 L.P.R.A. see. 562, que:
“Están obligados recíprocamente a darse alimentos, en toda la extensión que señala la see. 561 de este título:
“1) Los cónyuges.
“2) Los ascendientes y descendientes.
“3) El adoptante y el adoptado y sus descendientes.
“Los hermanos se deben recíprocamente aunque sólo sean uterinos, consanguí-neos o adoptivos los auxilios necesarios para la vida, cuando por un defecto físico o moral, o por cualquier otra causa que no sea imputable al alimentista, no puede éste procurarse su subsistencia. En estos auxilios están, en su caso, comprendidos los gastos indispensables para costear la instrucción elemental y la enseñanza de una profesión, arte u oficio.”


(5) M. Albaladejo, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. Rev. Der. Privado, 1984, T. Ill, Vol. 1, pág. 122.